UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-2275



ANNA ADKINS,

                                            Plalintiff - Appellant,

           versus


UNITED STATES OF AMERICA, through its agency
The Department of the Army, Huntington Dis-
trict Corps of Engineers; JOHN DOE,

                                            Defendants - Appellees.




Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (CA-94-94-1)


Argued:   March 8, 1996                    Decided:   March 26, 1996


Before HAMILTON and WILLIAMS, Circuit Judges, and WILLIAMS, Senior
United States District Judge, Eastern District of Virginia, sitting
by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Timothy Paul Armstead, CAREY, HILL & SCOTT, Charleston,
West Virginia, for Appellant. Helen Campbell Altmeyer, Assistant
United States Attorney, Wheeling, West Virginia, for Appellees. ON
BRIEF: Michael W. Carey, CAREY, HILL & SCOTT, Charleston, West
Virginia; R. Edison Hill, HILL, PETERSON, CARPER, BEE & DEITZLER,
Charleston, West Virginia, for Appellant.     William D. Wilmoth,
United States Attorney, Wheeling, West Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     This case is an appeal from summary judgment in favor of the

defendant-appellee.   The district court held that West Virginia's

recreational use statute, W.Va. Code Ann. § 19-25-2 (1993), in

conjunction with the Federal Tort Claims Act, 28 U.S.C. § 2671 et

seq., shields the United States from liability under the facts of

the case.   For the reasons stated by the district court, the judg-

ment is in all respects affirmed.




                                                          AFFIRMED